Broyles, C. J.,
dissenting. This was a joint suit brought upon a joint contract, by two persons,—partners, and their petition shows that the cause of action was a joint one. After the retraxit of one of the plaintiffs was filed, no amendment to the petition was offered by the remaining plaintiff to meet the changed condition of the case caused by this retraxit. The right of action was joint, and if one of the plaintiffs could not recover, the pending suit could not, at least without proper amendment, be prosecuted by the other plaintiff. I think the court erred in refusing to dismiss the case.